DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 4-5, filed September 6, 2022, with respect to the rejection(s) of claim(s) 1-6 under 103 have been fully considered and are persuasive as a result of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahiro et al. (JP 2015030293).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long pressing operation” in claims 1 and 6 is a relative term which renders the claim indefinite. The term “long pressing operation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. On of ordinary skill in the art would not be reasonably apprised of the scope of the invention because there is no clear definition of what would be considered a “long” pressing operation.  It would not be clear at what duration of time a pressing operation would become “long”.  
In regards to claims 2-5, the claims are dependent upon a rejected claim, and are therefore rejected.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. (JP 2015030293; hereinafter Takahiro; see translated English document for Para numbers) in view of Inoue (JP 2006315663; already of record from IDS; see translated NPL document of page and paragraph numbers).
In regards to claim 1, Takahiro discloses of a controller for controlling a deceleration brake mechanism that generates a brake force on a motorcycle (Abstract, Para 0001; wherein a motorcycle is a type of vehicle), the controller configured to: 
execute a hill-hold control that retains the brake force on an inclined road surface (Abstract, Para 0015-0016, 0018); 
detect an operation of a first operator that operates the deceleration brake mechanism (Para 0002, 0015, 0018); and 
cancel retention of the brake force when it is determined, based on a detection signal of the operation, that the operation matches a predefined operation including at least one selected from the group consisting of a pumping operation in which the first operator is successively operated, a long pressing operation, and a combined operation of the first operator and of a second operator (Para 0018-0019; wherein the accelerator operation needs to be continuously held until a predetermined time elapses to result in the hill-hold being canceled) …
However, Takahiro does not specifically disclose that the first operator includes a handlebar lever or a foot pedal of the motorcycle.
Inoue, in the same field of endeavor, teaches of the first operator includes a handlebar lever or a foot pedal of the motorcycle (Page 2 Para 0004, Page 5 Para 0002; Additionally/alternatively, it is acknowledged that Takahiro does teach of a hill-hold control of a vehicle, and that a motorcycle would be a specific type of vehicle.  It is a common issue in the art of the invention to maintain a hill-hold for a vehicle, regardless of the type of vehicle.  Takahiro is not limited to only automobiles that comprise of 4 wheels, as one of ordinary skill in the art could easily apply the teachings of Takahiro to be combined with a two or three wheeled vehicle.  Takahiro teaches of the first operator being a brake, and it is known to one skilled in the art of the invention that a brake on a motorcycle could include a handlebar lever or a foot pedal, and it would be obvious to one of ordinary skill that the type and position of the brake operator is merely a design choice and would not have any significant advantage that is novel to this invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first operator, as taught by Takahiro, to include the first operator includes a handlebar lever or a foot pedal of the motorcycle, as taught by Inoue, in order to allow a driver to remove their hands or feet from the hand brake or brake pedal without the vehicle rolling (Inoue Page 2 Para 0004).
In regards to claim 3, Takahiro in view of Inoue teaches of the controller according to claim 1, wherein 
wherein the controller does not cancel the retention of the brake force when the first operator is operated but the second operator, which differs from the first operator (Takahiro Abstract, Para 0015-0016, 0018-0019).
In regards to claim 5, Takahiro in view of Inoue teaches of the controller according to claim 3 further configured to detect the operation of the second operator, wherein the second operator is an accelerator grip of the motorcycle (Takahiro Abstract, Para 0015-0016, 0018-0019; Inoue Fig 1, Part 44, Page 5 Para 0005).
The motivation of combining Takahiro in view of Inoue is the same as that recited for claim 1.  
In regards to claim 6, the claim recites analogous limitations to that of claim 1, and is therefore rejected on the same premise.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro in view of Inoue as applied to claim 1 above, and further in view of Beever (US 9387841; already of record).
In regards to claim 2, Takahiro in view of Inoue teaches of the controller according to claim 1.  
However, Takahiro in view of Inoue do not specifically teach of the controller cancels the retention of the brake force when a prescribed time elapses from initiation of the hill-hold control in a state where the retention of the brake force is not cancelled.
Beever, in the same field of endeavor, teaches of the controller cancels the retention of the brake force when a prescribed time elapses from initiation of the hill-hold control in a state where the retention of the brake force is not cancelled (Column 5 line 65 – Column 6 line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller according to claim 1, as taught by Takahiro in view of Inoue, to include the controller cancels the retention of the brake force when a prescribed time elapses from initiation of the hill-hold control in a state where the retention of the brake force is not cancelled, as taught by Beever, in order to allow the braking pressure of the EC unit to be relieved and ramped out (Beever Column 5 line 65 – Column 6 line 3).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro in view of Inoue as applied to claim 1 above, and further in view of Zechmann et al. (US 6439675; hereinafter Zechmann; already of record).
In regards to claim 4, Takahiro in view of Inoue teaches of the controller according to claim 3.
However, Takahiro in view of Inoue do not specifically teach of wherein the second operator is a button that is attached to the motorcycle.
Zechmann, in the same field of endeavor, teaches of the second operator is a button that is attached to the motorcycle (Fig 1 Part 38, Column 3 lines 13-18, where the “driver operable momentary contact switch 38” could be a button).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hill-hold controller, as taught by Takahiro in view of Inoue, to include the second operator is a button that is attached to the motorcycle, as taught by Zechmann, in order to improve the performance reliability of the hill-hold in an advantageously manner (Zechmann Column 2 lines 9-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663